AOXING PHARMACEUTICAL COMPANY, INC. 15 Exchange Place, Suite 500 Jersey City, NJ 07302 December 14, 2010 Division of Corporation Finance Securities and Exchange Commission treet Washington, DC 20549 Re: Aoxing Pharmaceutical Company, Inc. Registration Statement on Form S-3 Filed July 26, 2010 File No. 333-168305 Ladies and Gentlemen: Aoxing Pharmaceutical Company, Inc., pursuant to Rule 477, hereby requests that the Securities and Exchange Commission consent to the withdrawal of the Company’s registration statement on Form S-3 (File No. 333-168305).We are requesting withdrawal of the registration statement because we have determined that Aoxing Pharmaceutical Company, Inc. does not meet the conditions to use Form S-3 set forth in General Instruction 1A(3)(b).No securities were offered or sold pursuant to the registration statement. If you have any questions or require further information regarding this application, please contact our counsel, Robert Brantl, at 914-693-3026. Sincerely, /s/ Zhenjiang Yue Zhenjiang Yue Chief Executive Officer
